1                                                           JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     G & P Hospitality, LLC,             )
11                                       ) Case No. CV 20-5148-DMG (ASx)
                           Plaintiffs,   )
12                                       )
                v.                       )
13                                       ) JUDGMENT
                                         )
14   Travelers Casualty Insurance        )
                                         )
15   Company of America,                 )
                                         )
16                                       )
                           Defendants.   )
17                                       )
                                         )
18
19
20
21
22
23
24
25
26
27
28



                                         -1-
1          On May 19, 2021, this Court having granted Defendant Travelers Casualty
2    Insurance Company of America’s motion to dismiss with prejudice, thereby resolving all
3    remaining issues and claims outstanding herein,
4          IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in
5    favor of Defendant and against Plaintiff G & P Hospitality, LLC, and that this action is
6    dismissed on the merits.
7          IT IS SO ORDERED.
8
9    DATED: May 19, 2021
10
11                                                             DOLLY M. GEE
                                                       UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
